         Case 1:20-cv-01005-DAD-JLT Document 8 Filed 09/29/20 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RUFUS GARTRELL                                    )   Case No.: 1:20-cv-01005 NONE JLT
                                                       )
12                  Plaintiff,                         )   ORDER THAT A DISTRICT JUDGE BE
                                                       )   ASSIGNED TO THIS CASE AND CLOSING THE
13          v.                                         )   ACTION
                                                       )
14   VIKING CLIENT SERVICES, LLC,                      )   (Doc. 7)
                                                       )
15                  Defendant.                         )
                                                       )
16
17          The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 7) Accordingly, the Clerk of Court is DIRECTED to assign and

19   district judge to this case for the purpose of closing this case and to close this case.

20
21   IT IS SO ORDERED.

22      Dated:     September 29, 2020                            /s/ Jennifer L. Thurston
23                                                         UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
